          Case 2:20-cv-00725-APG-NJK Document 19 Filed 06/08/20 Page 1 of 1



 1                                UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Smita Maity, et al.,                                     Case No. 2:20-cv-725-APG-NJK

 4                        Plaintiff,
          v.                                               ORDER GRANTING IN PART
                                                              MOTION TO SEAL
 5 Calant Capital, LLC, et al.,
                                                                    [ECF No. 11]
 6                        Defendants.

 7

 8         The motion to seal filed by defendants Pace TPA and Richard Cromwick (ECF No. 11)

 9 is granted in part. Any party wishing to have those documents filed under sealed shall file a

10 motion to seal explaining the reasons by June 15, 2020. Any opposition is due by June 22,

11 2020. If no motion to seal is filed, then defendants Pace TPA and Richard Cromwick shall file

12 those exhibits unsealed by June 18, 2020.

13         Dated: June 8, 2020.
                                                       ________________________________
14                                                     ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
